Foster, J.
If not directly admitted, it does not seem to be denied, that the plaintiffs, in the month of March, 1874, rented desk-room to the defendant in the east end of their office, No. 225 Chapel street, for one year from the 1st of April then next, for $250, payable monthly. All liability for rent is denied by the defendant, on the ground that there was no lease in writing, no occupation had of the premises, and no possession taken. So it is claimed that the contract is void under the statute.
The remaining facts may be thus stated:
The defendant was in the office several times after April 1st, sometimes alone, sometimes in company with a Mr. Deegan, who was supposed to be in partnership with him. He conversed with'Mr. Coy, an agent of the plaintiffs, as to fixing the railing of the room, and said he should have had it done before but could not get a carpenter to do the work. He also asked as to putting up a sign, and wa,s shown by Mr. Coy where he might place it. He spoke to a sign painter to paint it, telling him where his room was, and that he would furnish the board, but the work was not done. On some one of these calls'the defendant asked Mr. Coy if he would act as his agent, as he wanted some one in the office to answer questions and to keep for him whatever might be left there, as ho expected to be there but very little. Mr. Coy agreed to do so if the company would consent, which, they afterwards did. About the latter part of April or first of May, the defendant stopped at the office with a basket and bundle, which he asked if lie could leave. Afterwards, on the same day, he called and left *169in the office printed cards, such as are commonly used to advertise a business, setting forth the business of the company ■with which he was connected as agent. He arranged these cards on the window-sill, in that part of the room hired by him. The Avords, “ Office 225 Chapel St.,” &c., were on these cards. Mr. Deegan called at the office frequently to see if any one had been there, or left any orders. He called on his own authority and on that of the defendant. In June, 1874, the defendant asked Mr. Coy if Deegan had not told him that he, the defendant, would not want the desk-room after May 1st, saying that he had told him to do so. After-wards, in the same month, the defendant told Mr. Coy that as soon as he could settle up some trouble that he had, he would call and settle with him.
Without commenting particularly upon any of these facts, it seems to us that here Avas sufficient evidence of possession, and of use and occupation, certainly, to go to a jury, A primá facie case was made out.
The motion for a non-suit should not, therefore, have been granted, and the denial of the motion to set it aside was error.
In this opinion the, other judges concurred.